


Exhibit 10.1

FINANCING AGREEMENT

This Financing Agreement (this “Agreement”), dated as of May 22, 2008, is
entered into by and between AXS-One Inc. (“Client”), and Sand Hill Finance, LLC
(“SHF”).

1. Purchase of Accounts.

1.1 Schedule of Accounts. Client may request that SHF purchase Accounts by
delivering to SHF a Schedule of Accounts (the “Schedule of Accounts”) in the
form of Exhibit A, and, if requested by SHF, an invoice for each of the listed
Accounts, signed by an authorized representative of Client. SHF is authorized to
act upon the written or oral directions of any person that SHF believes is an
authorized representative. SHF reasonably may, in its sole discretion, elect to
purchase any Account included in a Schedule of Accounts, but is under no
obligation to purchase any such Account.

1.2 Purchased Account; Creation of a Book Reserve. Upon acceptance of any such
Account (a “Purchased Account”), SHF shall pay to Client Eighty percent (80%) of
the face amount of the Purchased Account (the “Advance”). The aggregate
outstanding Advances under this Agreement shall not exceed One Million Dollars
($1,000,000) (the “Credit Limit”). Client sells, transfers and assigns to SHF,
all of Client’s right, title and interest in and to each Purchased Account,
together with all of the goods represented by each Purchased Account, all of
Client’s rights and remedies as an unpaid Client under applicable law, and all
of Client’s rights in and to all security for each such Purchased Account and
guaranties thereof, and all rights against third parties with respect thereto.
Any goods recovered or received by Client shall be set aside, marked with SHF’s
name, and held for SHF’s account as owner. The amount of Purchased Accounts
outstanding at any time shall constitute the “Account Balance”. Upon payment of
the Advance to Client, SHF shall also create a reserve on SHF’s books and
records with respect to each Purchased Account in an amount equal to the face
amount of the Purchased Account minus the Advance for such Purchased Account
(the “Reserve”). Notwithstanding the foregoing, in no event shall the Reserve
with respect to all Purchased Accounts outstanding at any time be less than
Twenty percent (20%) of the Account Balance. SHF may, in its discretion, change
the percentage of the Advance and the Reserve at any time, but only with respect
to any future Purchased Account that SHF acquires following SHF’s disclosure to
Client in writing of any different percentage applicable to such future Advance
or the Reserve related thereto.

1.3 Collection of Accounts. SHF may directly collect each Purchased Account. At
the request of SHF, Client and SHF shall notify each person liable on a
Purchased Account (an “Account Debtor”) by letter in a form acceptable to SHF
that Purchased Accounts owed by such Account Debtor have been assigned and are
payable to SHF. Client shall not take or permit any action to change or revoke
any notification without SHF’s prior written consent and shall not request any
Account Debtor to pay any Purchased Account to Client. If Client receives any
payments of any Purchased Accounts despite this Agreement, Client shall (i)
immediately notify SHF of such payment, (ii) hold such payment in trust and
safekeeping for SHF, and (iii) immediately turn over to SHF the identical
checks, monies or other forms of payment received, with any necessary
endorsement or assignment. SHF shall have the right to endorse Client’s name on
all payments received in connection with each Purchased Account and on any other
proceeds of Collateral (as defined in Section 6). SHF shall apply payments
received first to the Purchased Accounts and, so long as there does not then
exist an Event of Default or an event that with notice or lapse of time would
constitute an Event of Default, at SHF’s option, SHF shall credit the Reserve or
remit to Seller the excess; provided, that if any Event of Default or event that
with notice or lapse of time or otherwise would constitute an Event of Default
then exists, SHF shall have no duty to remit any such collections, which
collections constitute Collateral, and may apply such collections to reduce the
Obligations (as defined in Section 6). Any excess beyond that which is required
to repay the Obligations shall be remitted to the party entitled to it under
applicable law. Client shall indemnify and hold SHF harmless from any expenses,
damages and claims arising out of SHF’s collection of any Accounts.

1.4 Full Recourse. The purchase by SHF of Purchased Accounts from Client shall
be with full recourse against Client. Client shall be liable for any deficiency
in the event the Obligations exceed the amount of Purchased Accounts and the
other Collateral.

 

 

-1-

 

--------------------------------------------------------------------------------






2. Fees and Customer Payments.

2.1 Fees. On the date of this Agreement, and on each anniversary of the date of
this Agreement, Client shall pay SHF a commitment fee equal to One percent
(1.00%) of the Credit Limit. Client shall pay to SHF on the last day of each
calendar month (the “Settlement Date”), a finance fee (the “Finance Fees”) in an
amount equal to one and fifty eight hundredths percent (1.58%) per month of the
average daily Obligations outstanding during the month ending on such Settlement
Date (the “Settlement Period”). In the event the Reserve (as described in
Section 1.2) is deficient for three consecutive business days the Client shall
pay SHF a fee equal to two percent (2.0%) of the amount by which the Reserve is
deficient (“Over-Advance Fee”). Such accrued fees shall be netted against the
Reserve as described in Section 3.3. Client shall pay SHF a fee of $40.00 for
each check or item of payment that is returned to SHF for insufficient funds and
$25.00 for each wire, sent or received by SHF at the request of Client. In no
event shall any charges that may constitute interest hereunder exceed the
highest rate permitted under applicable law. In the event that a court of
competent jurisdiction makes a final determination that SHF has received
interest hereunder in excess of the maximum lawful rate, then such excess shall
be deemed a payment of principal and the interest payable hereunder deemed
amended to the amount payable under the maximum lawful rate.

2.2 Crediting Customer Payments. Within one business day after SHF’s receipt of
payment of a Purchased Account, SHF shall credit that payment (the “Customer
Payments”) to the amount outstanding with respect to the Purchased Account,
provided that if any Customer Payment is subsequently dishonored or SHF does not
receive good funds for any reason, the amount of such uncollected Customer
Payment shall be included in the Account Balance as if such Customer Payment had
not been received, and Finance Fees shall accrue thereon, and the credit to the
specific Purchased Account shall be reversed. Notwithstanding the foregoing,
upon the occurrence of an Event of Default, SHF shall apply all Customer
Payments to Client’s Obligations under this Agreement in such order and manner
as SHF shall, in its sole discretion, determine.

2.3 Accounting. SHF shall deliver to Client after each Settlement Date, a
statement of Client’s account which shall include an accounting of the
transactions for that Settlement Period, including the amount of all Finance
Fees, Adjustments (as defined in Section 3.1), Chargeback Amounts (as defined in
Section 3.2), Customer Payments and Purchased Accounts. The accounting shall
constitute an account stated and shall be binding on Client and deemed correct
in the absence of manifest error unless Client delivers to SHF a written
objection within thirty (30) days after such accounting is received by Client.

3. Adjustment, Chargebacks and Remittances.

3.1 Adjustments. If any Account Debtor asserts any offset, right or claim with
respect to a Purchased Account, or pays less than the face amount of such
Purchased Account (each, an “Adjustment”), SHF may, in its sole discretion,
either (A) deduct the amount of the Adjustment in calculating any amount owed to
Client, or (B) chargeback to Client the Purchased Account with respect to which
the Adjustment is asserted. Client shall advise SHF immediately upon learning of
any Adjustment asserted by any Account Debtor.

3.2 Chargebacks. SHF shall have the right to chargeback to Client any Purchased
Account:

(a) that remains unpaid ninety (90) calendar days after the invoice date;

(b) with respect to which there has been a breach of any warranty,
representation, covenant or agreement set forth in this Agreement;

(c) with respect to which the Account Debtor asserts any Adjustment, or

(d) that is owed by an Account Debtor who has filed, or has had filed against
it, any bankruptcy case, insolvency proceeding, assignment for the benefit of
creditors, receivership or insolvency

 

 

-2-

 

--------------------------------------------------------------------------------






proceeding, or who has become insolvent (as defined in the United States
Bankruptcy Code) or who is generally not paying its debts as such debts become
due.

Upon demand by SHF, Client shall pay to SHF the full face amount of any
Purchased Account that has been charged back pursuant to this Section, or to the
extent partial payment has been made, the amount by which the face amount of
such Purchased Account exceeds such partial payment, together with any
reasonable attorneys’ fees and costs incurred by SHF in connection with
collecting such Purchased Account (collectively, the “Chargeback Amount”), SHF
shall advise Client regarding how the Chargeback Amount shall be paid, which may
be by any one or a combination of the following, in SHF’s sole discretion:
(1) payment in cash immediately upon demand; (2) deduction from or offset
against any Remittance (as defined in Section 3.3) that would otherwise be
payable to Client; (3) payment from any Advances that may otherwise be made to
Client; (4) adjustment to the Reserve pursuant to Section 1.2 hereof; or
(5) delivery of substitute Accounts and a Schedule of Accounts acceptable to
SHF, which Accounts shall constitute Purchased Accounts.

3.3 Remittance. SHF shall remit to Client within one business day after the
Settlement Date, the amount, if any, that SHF owes to Client at the end of the
Settlement Period based on the following calculations set forth below (the
“Remittance”); provided, that if there then exists any Event of Default, and
while the Event of Default is continuing, SHF shall not be obligated to remit
any payments to Client. If the amount resulting from the following calculation
is a positive number, such amount is the amount of the Remittance for such
Settlement Period. If the resulting amount is a negative number, such amount is
the amount owed by Client to SHF.

The calculations to be used are as follows:

(a) The sum of the following:

(1) The Reserve as of the beginning of the subject Settlement Period, plus

(2) The Reserve created for each Account purchased during the subject Settlement
Period;

MINUS

(b) The sum of the following:

(1) Finance Fees accrued during the subject Settlement Period; plus

(2) Adjustments during the subject Settlement Period; plus

(3) Chargeback Amounts, to the extent SHF has agreed to accept payment of any
such Chargeback Amount by deduction from the Remittance: plus

(4) All professional fees and expenses as set forth in Section 9 for which oral
or written demand has been made by SHF during the subject Settlement Period;
plus

(5) The Reserve for the Account Balance as of the first day of the following
Settlement Period in the minimum percentage set forth in Section 1.2 hereof.

If the foregoing calculations result in a Remittance payable to Client, SHF
shall make such payment subject to SHF’s rights of offset and recoupment, and
its right to deduct any Chargeback Amount as set forth in Section 3.2. If the
foregoing calculations result in an amount due to SHF from Client, Client shall
make such payment by any one or a combination of the methods set forth in
Section 3.2 hereof for chargebacks, as determined by SHF in its discretion.

4. Representations and Warranties. Client represents to SHF as follows: (a)
Client is not in default under any agreement under which Client owes any money,
or any agreement, the violation or termination of which could

 

 

-3-

 

--------------------------------------------------------------------------------






have a material adverse effect on Client; (b) Client has taken all action
necessary to authorize the execution, delivery and performance of this
Agreement; (c) except for liens approved in writing by SHF, there are no liens,
security interests or other encumbrances on the Collateral; (d) the execution
and performance of this Agreement do not conflict with, or constitute a default
under, any agreement to which Client is party or by which Client is bound; (e)
the information provided to SHF on or prior to the date of this Agreement is
true and correct in all material respects; (f) all financial statements and
other information provided to SHF fairly present Client’s financial condition as
of the applicable dates or periods, and there has not been a material adverse
change in the financial condition of Client since the date of the most recent of
the financial statements submitted to SHF; (g) Client is in compliance with all
laws and orders applicable to it; (h) Client is not party to any litigation and
is not, to its knowledge, the subject of any government investigation, and
Client has no knowledge of any pending litigation or investigation or the
existence of circumstances that reasonably could be expected to give rise to
such litigation or investigation; (i) no representation or other statement made
by Client to SHF contains any untrue statement of a material fact or omits to
state a material fact necessary to make any statements made to SHF not
misleading; and (j) each Account described on each Schedule of Accounts is owned
by Client, is correctly stated therein, is not in dispute, is unconditionally
owing at the time stated in the invoice evidencing such Account as attached to
the Schedule of Accounts, is not past due or subject to any offset or in
default, represents a bona fide indebtedness arising from the actual sale of
goods or performance of services to an Account Debtor in the ordinary course of
Client’s business which has been received and finally accepted by the Account
Debtor.

5. Covenants.

(a) Reports. Upon request by SHF, Client will provide to SHF in form and
substance reasonably acceptable to SHF (i) monthly unaudited financial
statements within twenty-five (25) days after the last day of each month (other
than the month in which Client’s fiscal year ends), prepared in accordance with
GAAP, consistently applied; (ii) fiscal year end financial statements within
ninety (90) days after the last day of each fiscal year; and (iii) such other
information relating to Client’s operations and condition, as SHF may reasonably
request from time to time. SHF shall have the right, at its sole cost and
expense, to review and copy Client’s books and records and audit and inspect the
Collateral, from time to time, upon reasonable written notice to Client.

(b) Insurance. Client will maintain insurance on the Collateral and Client’s
business, in amounts and of a type that are customary to businesses similar to
Client’s, and SHF will be named in a lender’s loss payable endorsement in favor
of SHF, in form reasonably acceptable to SHF.

(c) Negative Covenants. Without SHF’s prior written consent, Client shall not do
any of the following: (i) permit or suffer a change in control of Client or a
transfer of more than twenty percent (20%) of its securities; (ii) acquire any
assets, except in the ordinary course of business or in a transaction involving
the payment of an aggregate amount of One Hundred Thousand dollars ($100,000) or
less; (iii) sell, lease, or transfer any property except for sales of inventory
and equipment in the ordinary course of business; (iv) transfer, sell or license
any intellectual property, except for non-exclusive licenses thereof entered
into in the ordinary course of business; (v) pay or declare any dividends on
Client’s stock (except for dividends payable solely in stock of Client); (vi)
redeem, purchase or otherwise acquire, any of Client’s stock, (vii) permit any
Account Debtor to make payments on a Purchased Account other than to SHF; (viii)
make any investments in, or loans or advances to, any person other than in the
ordinary course of business as currently conducted; (ix) directly or indirectly
enter into any material transaction with any affiliate of Client except for
transactions that are in the ordinary course of Client’s business, and on fair
and reasonable terms that are no less favorable to Client than would be obtained
in an arm’s length transaction with a non-affiliated person; (x) make any
payment on any indebtedness that is subordinate to the Obligations, other than
in accordance with the subordination agreement, if any, in favor of SHF relating
thereto; (xi) incur any indebtedness other than trade credit incurred in the
ordinary course of business, (xii) permit any lien or security interest to
attach to any Property other than in favor of SHF, (xiii) fail to make any tax
payment on or before the due date; or (xiv) agree to do any of the foregoing.

6. Grant of Security Interest. To secure the prompt payment and performance of
all fees, amounts and obligations of Client now or hereafter owing to SHF under
this or any other agreement, including reasonable attorneys fees, collectively,
(the “Obligations”), Client hereby grants to SHF a security interest in all of
Client’s property, now owned or hereafter acquired, including all accounts,
inventory, chattel paper, documents, instruments, letters of credit, securities,
general intangibles, deposit accounts, patents, trademarks, copyrights,
goodwill,

 

 

-4-

 

--------------------------------------------------------------------------------






inventory, equipment, investment property, financial assets, and all proceeds of
the foregoing (collectively, the “Collateral”).

7. Events of Default; Remedies. Any one or more of the following shall
constitute an Event of Default under this Agreement: (a) Client’s failure (i) to
pay all or any part of the principal or interest hereunder on the date due and
payable or (ii) to comply with any agreement or covenant set forth in this
Agreement, (iii) to comply with the terms of any material contract to which
Client is a party and any agreement pursuant to which Client has incurred
indebtedness, or (iv) to comply with any law to which Client is subject; (b) Any
of Client’s assets are attached or become subject to levy or legal proceeding,
or if Client becomes insolvent, or becomes the subject of any case or proceeding
under the United States Bankruptcy Code or any other law relating to the
reorganization or restructuring of debt (an “Insolvency Event”); or (c) any
representation made to SHF in this Agreement, the Schedule of Accounts, the
Warrant issued of even date herewith, or any information given to SHF by or on
behalf of Client shall be incorrect in any material respect; or (d) the
occurrence of a material adverse change in Client’s condition. Upon the
occurrence of an Event of Default, (a) all fees and other amounts owing
hereunder shall, at the option of SHF, be immediately due and payable; (b) the
Finance Fee shall be increased at a per annum rate equal to five percentage
points above the rate in effect immediately prior to the Event of Default; (c)
and SHF may exercise all of the rights of a secured party under the Uniform
Commercial Code. Upon the occurrence and during the continuance of an Event of
Default, SHF shall have a right to dispose of the Collateral in any commercially
reasonable manner, and shall have a royalty-free license to use any name,
trademark, advertising matter or any property of a similar nature to complete
production of, advertisement for, and disposition of any Collateral. Upon the
occurrence and during the continuance of an Event of Default, SHF shall have a
license to enter into, occupy and use Client’s premises and the Collateral
without charge to exercise any of SHF’s rights or remedies under this Agreement.
All rights are cumulative and may be exercised in SHF’s discretion singularly or
together with any other rights.

8. Power of Attorney

8.1 Client appoints SHF and its designees as Client’s true and lawful attorney
in fact, to exercise in SHF’s discretion, and regardless of whether an Event of
Default is then existing, all of the following powers, such powers being
coupled, with an interest: (A) to receive, deposit, and endorse Client’s name on
all checks, drafts, money orders and other forms of payment relating to the
Accounts; (B) to compromise, prosecute, or defend any action, claim, case, or
proceeding relating to the Purchased Accounts, including the filing of a claim
or the voting of such claims in any bankruptcy case, all in SHF’s name or
Client’s name, as SHF may elect; (C) to receive, open, and redirect to Client
all mail addressed to Client for the purpose of collecting the Purchased
Accounts and to take all the actions permitted in subsection (A) above with
respect to any payment in any such mail; and (D) to do all acts and things
necessary or expedient, in furtherance of any such purposes.

8.2 Furthermore, after the occurrence of an Event of Default and during
continuance thereof, Client appoints SHF and its designees as Client’s true and
lawful attorney in fact, to exercise in SHF’s discretion, all of the following
powers, such powers being coupled, with an interest: (1) to notify all Account
Debtors to make payment directly to SHF; (2) to receive, deposit, and endorse
Client’s name on all checks, drafts, money orders and other forms of payment
relating to the Accounts; (3) to demand, collect, receive, sue, and give
releases to any Account Debtor for the monies due or which may become due on or
in connection with the Accounts; (4) to compromise, prosecute, or defend any
action, claim, case, or proceeding relating to the Accounts, including the
filing of a claim or the voting of such claims in any bankruptcy case, all in
SHF’s name or Client’s name, as SHF may elect; (5) to sell, assign, transfer,
pledge, compromise, or discharge any Accounts; (6) to receive, open, and
redirect to Client all mail addressed to Client for the purpose of collecting
the Accounts and to take all the actions permitted in subsection (2) above with
respect to any payment in any such mail; (7) to dispose of any Collateral, and
(8) to do all acts and things necessary or expedient, in furtherance of any such
purposes. Upon the occurrence of an Event of Default, all of the power of
attorney rights granted by Client to SHF hereunder shall be applicable with
respect to all Collateral.

9. Administrative Expenses and Attorneys’ Fees. Client shall pay to SHF
immediately upon demand, all costs and expenses, including reasonable fees and
expenses of attorneys and other professionals, that SHF incurs in connection
with any and all of the following (other than general administrative expenses):
(A) preparing, administering and enforcing this Agreement, or any other
agreement executed in connection herewith;

 

 

-5-

 

--------------------------------------------------------------------------------






(B) perfecting, protecting or enforcing SHF’s interest in the Purchased Accounts
and the other Collateral; (C) collecting the Purchased Accounts and the
Obligations; (D) defending or in any way addressing claims made or litigation
initiated by or against SHF as a result of SHF’s relationship with Client or any
guarantor; and (E) representing SHF in connection with any bankruptcy case or
insolvency proceeding involving Client, any Purchased Account, any other
Collateral or any Account Debtor. Any attorneys’ fees and expenses may, at SHF’s
option, be netted against the reserve as set forth in Section 3.3.

10. Term and Termination. The term of this Agreement shall be for one (1) year
from the date hereof, and from year to year thereafter unless terminated in
writing by SHF or Client. Notwithstanding the foregoing, any termination of this
Agreement shall not affect SHF’s security interest in the Collateral and SHF’s
ownership of the Purchased Accounts, and this Agreement shall continue to be
effective, and SHF’s rights and remedies hereunder shall survive such
termination, until all transactions entered into and Obligations incurred
hereunder or in connection herewith have been completed and satisfied in full.

11. Miscellaneous.

11.1 Severability. In the event that any provision of this Agreement is held to
be invalid or unenforceable, this Agreement will be construed as not containing
such provision and the remainder of the Agreement shall remain in full force and
effect.

11.2 Choice of Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of California, without giving effect to
principles of conflicts of law. Unless otherwise defined, capitalized terms
shall have the meaning assigned in the Uniform Commercial Code.

11.3 Notices. All notices shall be given to SHF and Client at the addresses set
forth in this Agreement and shall be deemed to have been delivered and received:
(A) if mailed, three (3) calendar days after deposited in the United States
mail, first class, postage prepaid; (B) one (1) calendar day after deposit with
an overnight mail or messenger service; or (C) on the same date of transmission
if sent by hand delivery or fax.

11.4 Jury Waiver; Arbitration; Jurisdiction. SHF AND CLIENT IRREVOCABLY WAIVE
ANY RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF THIS AGREEMENT OR ANY TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS AND ALL OTHER COMMON LAW OR STATUTORY
CLAIMS. IF THIS JURY WAIVER IS FOR ANY REASON NOT ENFORCEABLE, THEN SHF AND
CLIENT AGREE TO RESOLVE AL CLAIMS, CAUSES AND DISPUTES THROUGH FINAL AND BINDING
ARBITRATION TO BE HELD IN SANTA CLARA COUNTY, CALIFORNIA IN ACCORDANCE WITH THE
THEN-CURRENT COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION. JUDGMENT UPON ANY AWARD RESULTING FROM ARBITRATION MAY BE ENTERED
INTO AND ENFORCED BY ANY STATE OR FEDERAL COURT HAVING JURISDICTION THEREOF. SHF
and Client submit to the jurisdiction of the state and Federal courts located in
Santa Clara County, California.

11.5 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
instrument. Facsimile or other electronic transmission of a signature page shall
be valid and binding for all purposes.

11.6 Integration. This Agreement and the documents executed in connection
herewith constitute the entire agreement of the parties, and supercedes any
prior discussions or agreements, oral or written. This Agreement may not be
amended except by written instrument signed by both parties. No waiver shall be
effective unless in writing and signed by SHF. Any waiver on one occasion is not
a waiver on any subsequent occasion

11.7 Assignment. Client may not assign any interests or rights, or delegate any
duties, hereunder. SHF may grant participations in, assign its rights, and grant
one or more security interests, in its rights hereunder.

 

 

-6-

 

--------------------------------------------------------------------------------






11.8 General Authorization. Client hereby authorizes SHF to use Client’s name,
logo, and information relating to this financing relationship in its marketing
and advertising campaigns which is intended for SHF’s customers, prospects and
shareholders.

IN WITNESS WHEREOF, Client and SHF have executed this Agreement on the day and
year written above.

 

“SHF”

 

“CLIENT”

 

 

 

SAND HILL FINANCE, LLC

 

AXS-One Inc.

By: 


/s/ Ron Ernst

 

By: 


/s/ Joseph P. Dwyer

 

 

 

 

 

Title: 

Chief Financial Officer

 

Title: 

Chief Financial Officer

 

 

 

Address of Client, Chief Executive Office and Location of Collateral

901 Campisi Way, Ste 250
Campbell, CA 95008
Telephone No: (408) 447-8530
Facsimile No: (408) 447-8535

 

Street: 301 Route 17, North

     

 

 

City: Rutherford

     

Other Locations of Collateral, if any, in Addition to Above:

 

State: New Jersey

 

 

 

 

 

Zip Code: 07070

 

 

 

 

 

Telephone No.: (201) 372-6055

 

 

 

 

 

Facsimile No.: (631) 980-4253

 

 

 

 

 

Email Address: jdwyer@axsone.com

 

 

 

 

 

-7-

 

--------------------------------------------------------------------------------